DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/09/2021 has been entered.
 
Response to Amendments
Applicant's amendments filed 2/18/2021 to claims 1 and 9 have been entered. Claims 2, 3, 5, and 14 are canceled. Claims 1, 4, 6-13, and 15-20 remain pending, of which claims 1, 4, 6-8, and 15-20 are being considered on their merits. Claims 9-13 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. 
The instant amendments to claim 1 have overcome the obviousness rejections of record, and are hereby withdrawn.
The declaration made under 37 C.F.R. § 1.132 and dated 2/18/2021 is acknowledged and has been fully considered, but is moot because the new ground of 
Any other rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 6-8, and 15-20 have been considered but are moot because the new ground of rejection set forth below does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-8, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
	See M.P.E.P. § 2163(B), 2163.01 and 2163.06 for a review of new matter with respect to the written description requirement under 35 U.S.C. § 112(a).
	In this case, the new wherein clauses for claim 1 do not appear to have support in the original disclosure. See MPEP 2173.05(i), in that alternative elements that are positively recited in the specification may be expressly excluded from the scope of the claims but the mere absence of a positive recitation is not the basis for an exclusion.
	Applicant must either specifically point out the original descriptive support for the full scope of claim 1 to obviate the new matter rejection necessitated by Applicant’s amendment to claim 1, or amend claim 1 accordingly in the next reply to remove the new matter as set forth above. 

Conclusion
No claims are allowed.

Applicant is hereby notified that the insertion of new matter into the claims has necessitated the removal of the prior art rejections of record over claims 1, 4, 6-8, and 15-20.  However, removal of new matter will result in the reinstatement of the prior art rejections absent any additional amendments made to the claims with the next reply.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653